Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 is incomplete, missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1** is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. (US 2021/0058218).
Regarding claim 1, Harada discloses a method for controlling a bandwidth part inactivity timer (“a control section that controls activation of one or  a plurality of BWPs based on at least one of the downlink control information” [Abstract]; “activation of a BWP is a state of enabling the BWP to be used [or transferring to the state of enabling the BWP to be used], and is also called activation, enabling or the like of BWP configuration information; deactivation of a BWP is a state of disabling use of the BWP [or transferring to the state of disabling use of the BWP], and is also called de activation, disabling or the like of the BWP configuration information” [0029]), comprising:
 determining a work switching state of a secondary cell for which a Bandwidth Part (BWP) is configured (“in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to eth single activate BWP operation” [0080]; “with the operation of the timer the UE activates the default BWP [switches from the multiple activate BWP operation mode to the single activate BWP operation mode]” [0084]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]); and 
disabling, by a terminal when the work switching state switches from an activated state to a non-activated state, a bandwidth part inactivity timer corresponding to a BWP currently activated on the secondary cell (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated”. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).

Regarding claim 9, Harada discloses a terminal [user terminal 20] (Fig. 13: hardware configurations of the radio base station and user terminal), comprising a memory (memory 1002), a processor (a processor 1001), and a computer program that is stored in the memory and capable of running on the processor (the processor 1001 reads the program, software module, data and the like on the memory 1002 from the storage 1003 [0195]), wherein the computer program is executed by the processor to perform operations (used as program is a program that caused the computer to be executed by the processor [0195]) comprising: 
determining a work switching state of a secondary cell for which a BWP is configured (“in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to eth single activate BWP operation” [0080]; “with the operation of the timer the UE activates the default BWP [switches from the multiple activate BWP operation mode to the single activate BWP operation mode]” [0084]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]); and 
when the work switching state switches from an activated state to a non-activated state, disabling a bandwidth part inactivity timer corresponding to a BWP currently activated on the secondary cell (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated”. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).

processor 1001 reads the program, software module, data and the like on the memory 1002 [0195]), causes the processor to implement a method for controlling a bandwidth part inactivity timer (“a control section that controls activation of one or  a plurality of BWPs based on at least one of the downlink control information” [Abstract]; “activation of a BWP is a state of enabling the BWP to be used [or transferring to the state of enabling the BWP to be used], and is also called activation, enabling or the like of BWP configuration information; deactivation of a BWP is a state of disabling use of the BWP [or transferring to the state of disabling use of the BWP], and is also called de activation, disabling or the like of the BWP configuration information” [0029]), the method comprising:
 determining a work switching state of a secondary cell for which a Bandwidth Part (BWP) is configured (“in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to the single activate BWP operation” [0080]; “with the operation of the timer the UE activates the default BWP [switches from the multiple activate BWP operation mode to the single activate BWP operation mode]” [0084]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]); and 
disabling, by a terminal when the work switching state switches from an activated state to a non-activated state, a bandwidth part inactivity timer corresponding to a BWP currently activated on the secondary cell (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated”. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).

Regarding claims 2, 10 and 18, Harada discloses wherein disabling, by a terminal when the work switching state switches from an activated state to a non-activated state, a bandwidth part inactivity timer corresponding to a BWP currently activated on the secondary cell comprises: disabling, by the terminal when the work switching state switches from the activated state to a new state or a deactivated state, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated”. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).  

Regarding claims 3, 11 and 19, Harada discloses wherein disabling, by the terminal when the work switching state switches from the activated state to a new state, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell comprises: in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to the single activate BWP operation” [0080]; “the UE starts a timer with respect to each BWP except the default BWP” [0081-0082]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).  

Regarding claims 4, 12 and 20, Harada discloses wherein disabling, by the terminal when the work switching state switches from the activated state to a deactivated state, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell comprises: when the work switching state switches from the activated state to the deactivated state, if the currently activated BWP is not a default BWP, waiting, by the terminal, for expiration of the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell, or setting, as 19expiration, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell (“in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to the single activate BWP operation” [0080]; “the UE starts a timer with respect to each BWP except the default BWP” [0081-0082]; “in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).  

Regarding claims 5 and 13, Harada discloses wherein determining a work switching state of a secondary cell for which a BWP is configured comprises: when state switching signaling of the secondary cell is received or a timer for controlling state switching of the secondary cell expires, determining the work switching state of the secondary cell for which the BWP is configured (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109])).  

Regarding claims 6 and 14, Harada discloses wherein the default BWP is a BWP to which the terminal switches if the terminal obtains no scheduling transmission instruction, or performs no unscheduled sending or receiving, or receives no bandwidth part switching control signaling within specified duration of the bandwidth part inactivity timer corresponding to the currently activated BWP (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated” [0085]. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).  

Regarding claims 7 and 15, Harada discloses wherein the default BWP is a BWP to which the terminal switches if the terminal obtains no scheduling transmission instruction, or performs no unscheduled sending or receiving, or receives no bandwidth part switching control signaling within specified duration of the bandwidth part inactivity timer corresponding to the currently activated BWP  (“in case where the UE does not detect DCI that corresponds to the additionally activated BWP subsequently, the UE counts up (increments) the timer for each predetermined period” [0083]. “When the timer is counted up to the predetermined value, the timer expires; with expiration of the timer, the UE activated the default BWP” [0084]).

Regarding claims 8 and 16, Harada discloses wherein the bandwidth part inactivity timer corresponding to the currently activated BWP is configured by a network device (when the UE detect DCI for indicating activation of one or a plurality of DL BWPs or UL BWPS, the UE starts a timer with respect to each BWP [0081-0082]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0351638) discloses temporary handling of wireless communication device capabilities.
Takeda et al. (US 202/0295913) discloses user terminal and radio communication method.
Babaei et al. (US 2018/0279358) discloses data multiplexing in a wireless device and wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	March 19, 2022